 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1074 
In the House of Representatives, U. S.,

February 24, 2010
 
RESOLUTION 
Honoring the life of Miep Gies, who aided Anne Frank’s family while they were in hiding and preserved her diary for future generations. 
 
 
Whereas Hermine “Miep” Gies was born on February 15, 1909, in Vienna, Austria; 
Whereas Miep Gies was sent to live with a host family in the Netherlands when she was 11 years old after the tumult of World War I led to food shortages in Austria; 
Whereas in 1933, Miep Gies took a job as an office assistant to Otto Frank, owner of Opekta, a pectin manufacturing company, and father of Anne Frank; 
Whereas Miep Gies agreed without hesitation to hide and assist the Frank family to avoid Jewish persecution at the hands of Nazi Germany; 
Whereas Miep Gies helped hide and sustain the Frank family, along with Hermann and Auguste Van Pels, their son Peter, and later Fritz Pfeffer, for two years in a secret room above Opekta’s offices, bringing them food, supplies, and writing supplies for Anne; 
Whereas when the Gestapo captured the Frank family, the Van Pels family, and Mr. Pfeffer, on August 4, 1944, Miep Gies discovered the pages of Anne Frank’s diary in the secret room and hid them for safekeeping; 
Whereas after learning that Anne Frank and her sister Margot died of typhus at Bergen-Belsen, Miep Gies gave Anne Frank’s diary to her father Otto, the only surviving member of the family; 
Whereas “The Diary of a Young Girl” by Anne Frank, which has been translated into 70 languages, is both an inspirational story about hope in the face of senseless tragedy and an important testament for future generations to the horrors of the Holocaust; 
Whereas Miep Gies shared her recollections to author Alison Leslie Gold for the book “Anne Frank Remembered”, which was later made into a powerful documentary film; 
Whereas Miep Gies, who would recount her extraordinary life with a self-effacing modesty that betrayed her unfailing courage and integrity, serves as a powerful symbol of resistance against the forces of oppression and injustice; 
Whereas Miep Gies represents the valor demonstrated by the countless ordinary individuals who stood up to and helped defeat Adolph Hitler’s Nazi regime; and 
Whereas Miep Gies passed away on January 11, 2010: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes Miep Gies’s courage in risking her own life to hide and provide for the Frank family while they were in hiding; 
(2)commends Miep Gies for retrieving and preserving the diary of Anne Frank, which has served as an inspiration to countless people the world over; and 
(3)honors Miep Gies for her bravery during Nazi occupation of the Netherlands and her dedication to preserving the memory of Anne Frank and the Holocaust. 
 
Lorraine C. Miller,Clerk.
